Exhibit 10.14


Form of Phantom Unit Award Agreement
(Non-Employee Director without Deferral Election)


This Phantom Unit Award Agreement (this “Agreement”) is made and entered into as
of [●] (the “Date of Grant”) by and between GP Natural Resource Partners LLC, a
Delaware limited liability company (“GP LLC”), and [●] (“you” or “Service
Provider”). Capitalized terms used but not specifically defined herein shall
have the meanings specified in the Natural Resource Partners L.P. 2017 Long Term
Incentive Plan (the “Plan”).
WHEREAS, Natural Resource Partners L.P., a Delaware limited partnership (the
“Partnership”), acting through the Board of Directors of GP LLC (the “Board”),
the general partner of NRP (GP) LP, a Delaware limited partnership, the general
partner of the Partnership (the “General Partner”), GP LLC has adopted the Plan
under which GP LLC is authorized to grant Phantom Units to certain Service
Providers of the Partnership;
    WHEREAS, the Partnership, in order to induce you to enter into and to
continue to dedicate service to the Partnership and to materially contribute to
the success of the Partnership, agrees to grant you the Phantom Unit Award;
    WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this Agreement as if fully set forth herein; and
WHEREAS, you desire to accept the Phantom Unit Award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Partnership hereby
grants you effective as of the Date of Grant, as a matter of separate inducement
but not in lieu of any salary or other compensation for your services to the
Partnership, an Award consisting of [●] Phantom Units (the “Phantom Unit Award”)
in accordance with the terms and conditions set forth in this Agreement and the
Plan, whereby each Phantom Unit represents the right to receive one Unit on the
date the Forfeiture Restrictions expire with respect to such Phantom Unit.
2.Phantom Unit Account. The Partnership shall establish and maintain a
bookkeeping account on its records for you (a “Phantom Unit Account”) and shall
record in such Phantom Unit Account: (a) the number of Phantom Units granted to
you, (b) the amount deliverable to you at settlement, and (c) the amount of any
distribution equivalent rights credited to you in accordance with Section 5
hereof. You shall not have any interest in any fund or specific assets of the
Partnership by reason of this Award or the Phantom Unit Account established for
you.
3.Rights of Service Provider. No Units shall be issued to you at the time the
grant is made, and you shall not be, nor have any of the rights and privileges
of, a unitholder or limited partner of the Partnership with respect to any
Phantom Units recorded in the Phantom Unit Account. You shall have no voting
rights with respect to the Phantom Units.





--------------------------------------------------------------------------------





4.Vesting and Transferability. The Phantom Units are restricted in that they may
be forfeited by the Service Provider and in that they may not, except as
otherwise provided in the Plan, be transferred or otherwise disposed of by the
Service Provider. Subject to the terms and conditions of this Agreement, the
restrictions with respect to the Phantom Unit Award (including any associated
DERs) will expire and such Phantom Units will become vested and nonforfeitable
on the one year anniversary of the Date of Grant; provided, however, that the
restrictions will expire on such date only if you remain a member of the Board
continuously from the Date of Grant through the vesting date.
5.Distribution Equivalent Rights. The Partnership hereby grants to you rights to
dividend equivalents with respect to the Phantom Units granted pursuant to this
Agreement (“DERs”). The DERs awarded to you under this Section 5 shall entitle
you to the payment, with respect to each Unit that is subject to a Phantom Unit
granted pursuant to this Agreement, of an amount in cash equal to the amount of
any cash dividend or Unit distribution paid by the GP LLC with respect to one
Unit while such Phantom Unit remains outstanding. Such amount shall be subject
to the same vesting schedule as the Phantom Unit to which it relates and shall
be paid to you in cash on the date that the Phantom Unit to which it relates is
settled in accordance with Section 8 hereof. No interest shall be payable or
otherwise owed with respect to such DERs for the period of time beginning on the
date a distribution is paid to the Partnership’s unitholders and ending on the
date the DERs are paid to you pursuant to this Agreement.
6.Termination of Board Service. If your service as a member of the Board
terminates for any reason, then the portion of the Phantom Unit Award (and any
associated DERs) for which the Forfeiture Restrictions have not lapsed as of the
date of termination shall become null and void and such Phantom Units shall be
forfeited.
7.Leave of Absence. With respect to the Phantom Unit Award, the Partnership may,
in its sole discretion, determine that if you are on a leave of absence for any
reason, you will be considered to still be a Service Provider to the Partnership
Group; provided, that rights to the Phantom Unit Award during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.
8.Settlement Date; Manner of Settlement. Promptly following the expiration of
the Forfeiture Restrictions, but in no event later than the first March 15
following the date the Forfeiture Restrictions expire with respect to a Phantom
Unit, the Partnership shall deliver to you the number of Units equal to the
number of Phantom Units granted to you hereunder as to which the Forfeiture
Restrictions have lapsed. In addition, the Partnership shall deliver to you an
amount of cash equal to the DERs that relate to the Phantom Units as to which
the Forfeiture Restrictions have lapsed. The amounts deliverable pursuant to
this Section 8 shall not bear any interest owing to the passage of time.
9.Right of the Partnership and its Affiliates to Terminate Services. Nothing in
this Agreement confers upon you the right to continue as a Service Provider for
the Partnership or its Affiliates, or interfere in any way with the rights of
the Partnership or its Affiliates to terminate your service relationship at any
time.


2



--------------------------------------------------------------------------------





10.Furnish Information. You agree to furnish to the Partnership all information
requested by the Partnership to enable it to comply with any reporting or other
requirements imposed upon the Partnership by or under any applicable statute or
regulation.
11.No Liability for Good Faith Determinations. The Partnership and the members
of the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Phantom Unit Award.
12.Executions of Receipts and Releases. Any payment of cash or other property to
you, or to your legal representative, heir, legatee or distributee in accordance
with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such Persons hereunder. The Partnership may
require you or your legal representative, heir, legatee or distributee, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
13.No Guarantee of Interests. The Board and the Partnership do not guarantee the
Phantom Units from loss or depreciation.
14.Partnership Records. Records of the Partnership or its Affiliates regarding
your period of service, termination of service and the reason(s) therefor,
leaves of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Partnership to be incorrect.
15.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the Person to whom it
is properly addressed or if earlier, the date it is sent via certified United
States mail or reputable overnight delivery service (charges prepaid).
16.Waiver of Notice. Any Person entitled to notice hereunder may waive such
notice in writing.
17.Successors. The Partnership may assign any of its rights under this Agreement
without your consent. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of GP LLC, the General Partner and the
Partnership. Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement shall be binding upon and enforceable against you and your
beneficiaries, executors, administrators and the person(s) to whom the Phantom
Unit Award may be transferred by will or the laws of descent or distribution.
18.Tax Consultation. Service Provider acknowledges and agrees that (a) Service
Provider is not relying upon any determination by GP LLC, the General Partner,
the Partnership, any of their respective Affiliates, or any of their respective
employees, directors, officers, attorneys, or agents (collectively, the
“Partnership Parties”) of the Fair Market Value of the Units on the Date of
Grant, (b) Service Provider is not relying upon any written or oral statement or
representation of the Partnership Parties regarding the tax effects associated
with your execution of the Agreement and his or her receipt, holding and vesting
of the Phantom Unit Award, and (c) in deciding to enter into this Agreement,
Service Provider is relying on his or her own judgment and the judgment of


3



--------------------------------------------------------------------------------





the professionals of Service Provider’s choice with whom he or she has
consulted. Service Provider hereby releases, acquits and forever discharges the
Partnership Parties from all actions, causes of actions, suits, debts,
obligations, liabilities, claims, damages, losses, costs and expenses of any
nature whatsoever, known or unknown, on account of, arising out of, or in any
way related to the tax effects associated with Service Provider’s execution of
the Agreement and his or her receipt, holding and exercise of the Phantom Unit
Award.
19.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
20.Partnership or Committee Action. Any action required of GP LLC, the
Partnership or the General Partner shall be by resolution of the Board or
Committee or by a Person or entity authorized to act by resolution of the Board
or Committee.
21.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
22.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware, without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware state law is preempted by federal law.
23.Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Service Provider hereby consents to receive
documents from the Partnership, GP LLC, the General Partner, and any plan
administrator by means of electronic delivery, provided that such delivery
complies with the rules, regulations and guidance issued by the Securities and
Exchange Commission and any other applicable government agency. This consent
shall be effective for the entire time that the Service Provider is a
participant in the Plan.
24.Consent to Jurisdiction and Venue. You hereby consent and agree that state
courts located in Harris County, Texas and the United States District Court for
the Southern District of Texas each shall have personal jurisdiction and proper
venue with respect to any dispute between you and the Partnership (or its
Affiliate) arising in connection with the Phantom Unit Award or this Agreement.
In any dispute with the Partnership (or its Affiliate), you will not raise, and
you hereby expressly waive, any objection or defense to any such jurisdiction as
an inconvenient forum.
25.Amendment. This Agreement may be amended by the Board or by the Committee at
any time in a manner consistent with Section 7(a) of the Plan.
26.Terms of Agreement. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in this Agreement and the Plan. Together,
this Agreement and the Plan constitute the entire agreement of the parties with
regard to the subject matter hereof, and contain all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the Phantom Units granted hereby. Without limiting the scope of the preceding


4



--------------------------------------------------------------------------------





sentence, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect.


5



--------------------------------------------------------------------------------







IN WITNESS HEREOF, GP LLC has caused this Agreement to be executed by its
officer thereto duly authorized, and Service Provider has set his or her hand as
to the date and year first written above.


GP Natural Resource Partners LLC,
a Delaware limited liability company

                            
By:
 
Name:
 
Title:
 



[NON-EMPLOYEE DIRECTOR]
 
 
 











6

